Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 Syncora Holdings Ltd. Canons Court 22 Victoria Street Hamilton HM 12 Bermuda +hone +ax News SYNCORA HOLDINGS LTD. ANNOUNCES DEPARTURE OF CHIEF FINANCIAL OFFICER ELIZABETH A. KEYS Mary R. Hennessy, Director, resigns from Syncora Holdings Board of Directors Hamilton, Bermuda, November 17, 2008  Syncora Holdings Ltd. (Syncora or the Company) (NYSE: SCA) announced today that Ms. Elizabeth A. Keys, 39, will be leaving her position as Chief Financial Officer, effective November 19, 2008, to pursue another employment opportunity within the financial services industry. The Companys Board of Directors has elected not to name a replacement CFO at this time. Additionally, the Company announced that Mary R. Hennessy, a Board member since the firms initial public offering in 2006, has resigned from the Board of Directors of Syncora effective November 15, 2008. Ms. Hennessy advised the Company that her resignation was due to a combination of factors including increased demands of the Syncora Board coupled with her other work commitments. After Ms. Hennessys departure there are five members on the Companys Board of Directors. The Company expects to announce the appointment of four new Directors in the near future who will be added to the Board of Directors pursuant to the Master Commutation, Release and Restructuring Agreement, dated as of July 28, 2008, once the 30,069,049 shares of Syncora are released from escrow into the SCA Shareholder Entity in accordance with the aforementioned agreement. "On behalf of the Board of Directors, wed like to thank Beth and Mary for their service and dedication to the Company. We greatly appreciate their hard work, particularly over the past few months during our critical restructuring initiatives. The entire Board also joins me in wishing Beth and Mary every success in their future endeavors, commented Susan Comparato, Acting Chief Executive Officer and General Counsel of Syncora Holdings Ltd. About Syncora Holdings Ltd. Syncora Holdings Ltd. is a Bermuda-domiciled holding company whose common shares are listed on the New York Stock Exchange (NYSE: SCA). Syncora Holdings Ltd. was formerly known as Security Capital Assurance Ltd. For more information, please visit www.syncora.com. Investor and Media Contact: Michael Gormley +1 441-279-7450 michael.gormley@scafg.com FORWARD-LOOKING STATEMENTS This release contains statements about future results, plans and events that may constitute "forward-looking" statements within the meaning of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. You are cautioned that these statements are not guarantees of future results, plans or events and such statements involve risks and uncertainties that may cause actual results to differ materially from those set forth in these statements.
